Order filed June 26, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00389-CV
                                   ____________

                   IN THE INTEREST OF M.R., A CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-04856J

                                     ORDER
      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant’s, C.R.’s, brief
was due June 12, 2018, but it has not been filed.

      Appeals in parental termination cases are to be brought to final disposition
within 180 days of the date the notice of appeal is filed. See Tex. R. Jud. Admin.
6.2(a). This accelerated schedule requires greater compliance with briefing
deadlines.

      Therefore we order appellant’s, C.R.’s, appointed counsel, William
Thursland, to file appellant’s brief no later than July 6, 2018. If the brief is not
filed by that date, counsel may be required to show cause why he should not be
held in contempt of court. In addition, the court may require appointment of new
counsel due to the failure to timely file appellant’s brief.

                                    PER CURIAM